FILED
                             NOT FOR PUBLICATION                             APR 16 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HULIN CUI,                                       No. 07-70399

               Petitioner,                       Agency No. A097-877-622

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Hulin Cui, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition.

      Substantial evidence supports the IJ’s adverse credibility determination

because the IJ made a specific and cogent demeanor finding, see Arulampalam v.

Ashcroft, 353 F.3d 679, 686 (9th Cir. 2003), and because the inconsistencies with

respect to Cui’s detention and employment history were material and go to the

heart of his claims, see Don v. Gonzales, 476 F.3d 738, 741-43 (9th Cir. 2007). In

the absence of credible testimony, Cui’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Cui’s CAT claim is based on the same statements found to be not

credible, and he does not point to any other evidence in the record that compels the

conclusion that it is more likely than not that he would be tortured if returned to

China, substantial evidence supports the agency’s denial of CAT. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-70399